              Case 5:21-cv-00360 Document 1 Filed 04/09/21 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

CATHERINE WELLS

v.                                                            CIVIL ACTION NO. 5:21-CV-360
                                                              DEMAND FOR JURY TRIAL
RED BANNER TRANSPORTATION, LLC
AND SHAYNE WILLIAM STAYTON

DEFENDANTS’, RED BANNER TRANSPORTATIION, LLC AND WILLIAM SHAYNE
                   STAYTON, NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF TEXAS:

        Pursuant to 28 U.S.C. §§ 1332 and 1441(a), Red Banner Transportation, LLC and

William Shayne Stayton (“Defendants”) hereby remove this action to the United States District

Court for the Western District of Texas from the 407th Judicial District Court of Bexar County,

Texas, stating as follows:

1.      This is an action of a civil nature in which the District Courts of the United States have

been given original jurisdiction because the parties to the suit have complete diversity of

citizenship. It arises under the laws of the United States as provided in 28 U.S.C. § 1332 because

this action is between citizens of different states.

2.      Under the provisions of 28 U.S.C. § 1441, et seq., the right exists to remove this cause

from the District Court of Bexar County, Texas to the United States District Court for the

Western District of Texas, San Antonio Division, which embraces the place where this action is

pending. In her First Amended Original Petition, filed on March 1, 2021, Plaintiff, Catherine D.

Wells (“Plaintiff”) alleges personal injuries arising out of a motor vehicle accident and seeks

“monetary relief” exceeding $1,000,000.00.             Plaintiff outlined the following categories of

damages in the past and future: (1) medical expenses; (2) pain and suffering; (3) mental anguish;

                                                   1
               Case 5:21-cv-00360 Document 1 Filed 04/09/21 Page 2 of 5




(4) impairment; (5) disfigurement; (7) property damages; and (8) loss of use. By Plaintiff’s own

Petition, the amount in controversy exceeds $75,000. See 28 U.S.C. § 1446 (C)(2).

3.      Under 28 U.S.C. § 1332, Defendants have a right to remove this case to federal court,

because the parties have complete diversity of citizenship.                    Specifically, Plaintiffs’ First

Amended Original Petition alleges that Plaintiff is a citizen of Bexar County, Texas. Plaintiff’s

Petition further states that William Shayne Stayton (incorrectly named and identified as “Shayne

William Stayton”) is a resident of Arizona.1 Red Banner Transportation, LLC denies it is a

domestic for profit corporation, as alleged in Plaintiff’s First Amended Original Petition, and

would respectfully refer the Court to Exhibit “2”, which is a true and correct copy of Defendants’

Verified Original Answer to Plaintiff’s First Amended Original Petition. As pled in Defendants’

Verified Original Answer, and further stated herein, Red Banner Transportation, LLC is a limited

liability company which was formed and organized under the laws of the state of Arkansas with

its principal place of business in West Fork, Washington County, Arkansas.

4.      This action was originally filed on January 26, 2021 by way of Plaintiff’s Original

Petition. However, Defendants, Red Banner Transportation, LLC and William Shayne Stayton,

were not served with process until after Plaintiff’s First Amended Original Petition was filed on

March 1, 2021. Thereafter, Defendants were served with Citation and Plaintiff’s First Amended

Original Petition on March 11, 2021. Please refer to Exhibit “3”, which are true and correct

copies of the Citations served to Defendants and on file with the Bexar County District Clerk for

the cause originally filed in Texas state court.




1
  William Shayne Stayton denies he is a resident of Arizona, as pled in paragraph 3 of Plaintiff’s First Amended
Original Petition. Please refer to a true and correct copy of Defendants’ Verified Original Answer filed in Texas
state court, attached hereto as Exhibit “2.” Defendant would instead show and aver he is a resident of the state of
Arkansas, as Plaintiff subsequently states in paragraph 3 of her First Amended Original Petition.

                                                        2
                Case 5:21-cv-00360 Document 1 Filed 04/09/21 Page 3 of 5




5.     Prior to the date on which Defendants were required to file this Notice of Removal, an

answer to Plaintiff's First Amended Original Petition was filed with the 407th Judicial District

Court of Bexar County, Texas, pursuant to the Texas Rules of Civil Procedure. On March 31,

2021, Red Banner Transportation, LLC and Shayne William Stayton filed their Verified Original

Answer in Texas state court.

6.     Pursuant to the provisions of 28 U.S.C. § 1446, Defendants attach hereto, as Exhibit "1,"

and incorporate herein by reference, a copy of Plaintiff's First Amended Original Petition filed in

the 407th Judicial District Court in Bexar County, Texas on March 1, 2021, bearing Cause No.

2021CI01556.

7.     Pursuant to the provisions of 28 U.S.C. § 1446, Defendants attach hereto, as Exhibit "2,"

and incorporate herein by reference, a copy of Defendants’ Verified Original Answer filed in this

cause on March 31, 2021.

8.     Pursuant to the provisions of 28 U.S.C. § 1446, Defendants attach hereto, as Exhibit "3,"

and incorporate herein by reference, a copy of the Citations served to Defendants and on file

with the Bexar County District Clerk for the cause originally filed in Texas state court.

9.     According to these premises, Defendants desire and are entitled to have this cause

removed from the District Court of Bexar County, Texas, to the United States District Court for

the Western District of Texas, San Antonio Division, such being the district where such suit is

pending. Defendants, Red Banner Transportation, LLC and William Shayne Stayton consent to

this removal.

10.    Notice of the filing of this Notice of Removal will be given to all parties as required by

law.




                                                 3
              Case 5:21-cv-00360 Document 1 Filed 04/09/21 Page 4 of 5




11.      A true copy of this Notice of Removal will be filed with the Clerk of the District Court of

Bexar County, Texas, as provided by law.

         WHEREFORE, PREMISES CONSIDERED, Defendants, Red Banner Transportation,

LLC and William Shayne Stayton pray that this action be removed to this Court and this Court

assume jurisdiction of this action and henceforth, this action be placed on the docket of this

Court for further proceedings, the same as though this action had originally been instituted in this

Court.


                                              Respectfully submitted,

                                              THORNTON, BIECHLIN,
                                              REYNOLDS & GUERRA, L.C.
                                              One International Centre
                                              100 N.E. Loop 410, Suite 500
                                              San Antonio, TX 78216-4741
                                              Telephone: (210) 581-0289
                                              Facsimile: (210) 525-0666
                                              Email: spage@thorntonfirm.com
                                              Email: jfinley@thorntonfirm.com


                                              By:_____________________________
                                                    R. Sean Page
                                                    Federal ID No. 00784713
                                                    State Bar No. 00784713
                                                    Jeffrey K. Finley
                                                    Federal ID No. 24062484
                                                    State Bar No. 24062484




                                                  4
             Case 5:21-cv-00360 Document 1 Filed 04/09/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

       A true and correct copy of the above and foregoing instrument has been properly

delivered pursuant to the Federal Rules of Civil Procedure, on the 9th day of April, 2021, to the

following counsel of record:


Andrew D. Poulis
LAW OFFICE OF THOMAS J. HENRY
5711 University Heights Blvd., Ste. 101
San Antonio, Texas 78249



                                            ___________________________________
                                                  Jeffrey K. Finley




                                               5
